Citation Nr: 1626827	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  12-02 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to an effective date earlier than August 30, 2006, for the grant of service connection for acquired psychiatric disorders.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to April 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied the benefit on appeal.

In May 2016, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a bilateral hearing loss disability as a result of active service.

2.  In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of entitlement to an earlier effective date for the grant of service connection for his acquired psychiatric disorders.

CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was incurred during the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an effective date earlier than August 30, 2006, for the grant of service connection for acquired psychiatric disorders.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In May 2016, the Veteran submitted a statement indicating his wish to withdraw the earlier effective date claim for the grant of service connection benefits for his acquired psychiatric disorders.  The withdrawal has been associated with the electronic claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to an effective date earlier than August 30, 2006, for the grant of service connection for acquired psychiatric disorders.

Hearing Loss

The Veteran contends that his current bilateral hearing loss is related to his in-service acoustic trauma.  He asserted that he had significant noise exposure to artillery fire and noise from large machinery during service and his hearing progressively worsened in the years since service.  He denied any significant post-service occupational or recreational noise exposure.  For the reasons discussed below, the Board finds service connection is warranted for bilateral hearing loss.

First, the Board finds that the VA audiological examination dated in October 2012 shows bilateral sensorineural hearing loss for VA purposes.  As such, the requirements of 38 C.F.R. § 3.385 are met.  Thus, the question that remains before the Board is whether the Veteran's current hearing loss was caused or worsened by his military service. 

In the October 2012 fee-basis audiological examination report, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to his military service.  In reaching this conclusion, the examiner noted that the Veteran did not report problems hearing, nor was he claiming entitlement to service connection benefits for hearing loss.

The Veteran submitted a private audiological report dated in May 2016.  The private otolaryngologist indicated that the Veteran's military noise exposure was damaging to his hearing, and there is a casual relationship between his tinnitus and hearing loss.  The treating professional noticed that his current audiogram showed progressive loss of hearing acuity.  She based her opinion on review of the Veteran's military medical records, his history of loud noise exposure, and his decreased hearing acuity since service.  

The Veteran has competently and credibly indicated that he has experienced bilateral hearing loss during and since service.  Even through the course of private treatment, the Veteran has maintained that he had significant noise exposure during service. 

Upon careful review of the evidence of record, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's currently diagnosed bilateral hearing loss disability is related to his military service.  The Veteran is also competent to report the onset of decreased hearing acuity in both ears. 

There is one positive opinion and one negative opinion of record, and both were provided by competent and credible practitioners.  As such, the Board will resolve all reasonable doubt in his favor and grant entitlement to service connection for bilateral hearing loss disability.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is granted.  

The claim of entitlement to an effective date earlier than August 30, 2006, for the grant of service connection for acquired psychiatric disorders is dismissed.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


